SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE KUNCE delivered the opinion of the court: We had assumed that the language of the final sentence of our original opinion conveyed our intention that the trial court’s judgment be reversed outright, that the cause be remanded solely for entry of judgment upon the jury’s verdict, and that there be no new trial. Apparently, it did not. The appellee has filed a petition for rehearing contending that the cause should be remanded for a new trial in conformity with the conditional order of the trial court.1  In entering its conditional order, the trial court was responding to the mandate of section 68.1(6) of the Civil Practice Act (Ill. Rev. Stat. 1977, ch. 110, par. 68.1(6)), which provides: “The court must rule upon all relief sought in all post-trial motions. Although the ruling on a portion of the relief sought renders unnecessary a ruling on other relief sought for purposes of further proceedings in the trial court, the court must nevertheless rule conditionally on the other relief sought by determining whether it should be granted if the unconditional rulings are thereafter reversed, set aside or vacated. The conditional rulings become effective in the event the unconditional rulings are reversed, set aside or vacated.” The fact that the trial court did so rule, however, does not end the matter and require that this court concur in the lower court’s conditional ruling. Supreme Court Rule 366(b) (2) (iv) (Ill. Rev. Stat. 1977, ch. 110A, par. 366(b)(2)(iv)) governs our review of the such conditional rulings in jury cases. The rule provides: “The reviewing court, if it determines to reverse an unconditional ruling of the trial court on a post-trial motion, may review and determine any conditional rulings made by the trial court on other questions raised by the motion. No cross-appeal is required.” We have reviewed the record and find no merit to Illinois Terminal’s motion for new trial. In fact, as we suggested in the next-to-last paragraph of our original opinion, errors were committed which were to Illinois Terminal’s benefit. The salient propositions urged by the appellee in support of its alternative post-trial motion for a new trial, that the verdict is contrary to the overwhelming weight of the evidence and that it is contrary to the law, were necessarily considered and disposed of in our opinion. If we followed appellee’s argument in its petition to send this cause back for a new trial because appellant raised no issues as to the conditional order for a new trial in this appeal, the decision of the trial court would be the potential subject of another appeal. As Mr. Justice Ryan pointed out in Franks v. North Shore Farms, Inc. (1st Dist. 1969), 115 Ill. App. 2d 57, 74, 253 N.E.2d 45, 54: “The history of our present section 68.1 of the Civil Practice Act discloses a studied attempt by the legislature and by the Supreme Court to prevent the necessity of multiple appeals on motion pertaining to post-trial relief.” As the court did in Franks, we deem it advisable for this court, pursuant to its authority as cited, to pass upon appellee’s motion for a new trial even though appellant did not argue it before us. • A new trial would serve no useful purpose other than to rehash the same facts presented in the record already before us. We have already found those facts sufficient to show the appellee guilty of active negligence and therefore not entitled to a judgment over against appellant. Accordingly, for the foregoing reasons, the petition for rehearing is denied. Petition denied. JONES and KARNS, JJ., concur.   “That Plaintiff’s motion for new trial be and the same is hereby granted in the event that judgment for the Plaintiff is hereafter reversed, set aside or vacated on appeal.”